PHELPS, J.
In this much debated case, there has been an argument as to the proper form of the decree to be passed. In the opinion on the merits of the case hei'etofore filed, no allusion was made to the defendant’s continuing tender of $200 contained in his answer; of course it was tacitly assumed that the offer was made by the defendant in good faith.
It was also cleai-ly intimated that by his retention of the money with knowledge of his rights, the defendant would be held to have signified his intention to abide by the contract, even in its modified form. By all the authorities, and upon the plainest equity, a party cannot deny the validity of a contract while retaining its fruits. Counsel for defendant, impressed by the force of these considerations, assured the Court that the $200 should be promptly refunded, and suggested that the signing of the decree should be suspended for a reasonable time to await the performance of this act of restitution, in compliance with the terms of the defendant’s answer. That having been done by the repayment of the $200, the question of a decree or order in a conditional form. is no longer important, and the decree will therefore be absolute.